Citation Nr: 9904007	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
February 1958.

The veteran filed a claim in July 1996 for service connection 
for a back disability.  This appeal arises from the January 
1997 rating decision from the Newark, New Jersey Regional 
Office (RO) that denied the veteran's claim for service 
connection for a back disability.  A Notice of Disagreement 
was filed in January 1997 with a request for a hearing at the 
RO before a local hearing officer.  In April 1997, the 
veteran was afforded the requested hearing.  A Statement of 
the Case was issued in February 1997.  A substantive appeal 
was filed in March 1997 with a request for a hearing at the 
RO before a Member of the Board.
 
On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

The Board notes that the appellant, at the abovementioned 
Travel Board hearing in October 1998, indicated that he 
wanted service connection for skin disabilities to include 
atopic dermatitis, lichen simplex chronicus of the right 
popliteal fossa and ichthyosis vulgaris of the legs.  He 
withdrew his appeal of entitlement for an increased rating 
for lichen planus.  The RO has not developed the issue of 
service connection for the abovementioned skin disabilities.  
The issue of the appellant's entitlement to service 
connection for a skin disability is not inextricably 
intertwined with the current appeal.  As no action has been 
taken, it is referred to the RO for the appropriate action.



FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current low back disability to his military 
service.

2.  The veteran's claim of entitlement to service connection 
for a low back disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a September 1954 service enlistment examination, the 
veteran's spine was clinically evaluated as normal.  

In October 1955, the veteran was seen for spasm of right 
paraspinal muscles in the lumbar area.  The impression was 
lumbar back strain.  

On the February 1958 separation examination, the veteran's 
spine was clinically evaluated as normal.  

On a VA examination in July 1958, no abnormalities of the 
spine were noted.

In July 1996, the veteran filed a claim for service 
connection for a back disability.

On an August 1996 VA examination, the veteran's history was 
noted as having suffered blunt trauma to his low back region 
in the military when his back struck against the corner of a 
porcelain sink.  He stated that he had pain.  He was seen 
initially and was told he had a trivial injury.  He stated 
that his back had hurt ever since.  After service he worked 
as a chemical operator but he was told that an x-ray of his 
back showed he would not be able to work anymore and he was 
on disability for this.  He was not currently on pain 
medication.  He was not currently being seen for his low back 
and had never received a course of physical therapy.  He 
described the pain as localized to his low back region with 
no radiation of the discomfort.  

After physical examination, the diagnoses included mechanical 
low back pain secondary to scoliosis.  The examiner noted 
that he did not attribute this to the appellant's service 
injury, which was non-specific trauma to his low back region.  
The diagnoses additionally included incidentally noted 
degenerative disc disease at L3-L4.

A February 1996 VA outpatient record indicates that the 
veteran was seen for low back pain.  He was injured many 
years ago.  He had occasional flare ups.  His back was quite 
stiff.  Additionally, a September 1996 VA outpatient record 
indicates that the veteran was seen for low back pain, which 
had remained the same.

By rating action of January 1997, service connection for a 
back disability was denied.  The current appeal to the Board 
arises from this denial.

At an April 1997 RO hearing, the veteran testified that he 
injured his back while in service when he slipped in a 
latrine.  His duties in service and work post service did not 
involve heavy lifting, and he had not had other injuries to 
his back other than the inservice incident.  The veteran 
stated he had treatment at the Newark, New Jersey VA medical 
center post service for his back from 1958 to 1960.  He was 
additionally seeing a private physician at that time.  
However, the veteran was unable to locate the physician and 
those records were unavailable.  

A May 1997 notation from the Newark, New Jersey VA medical 
center indicates that there were no records showing that the 
veteran was treated at that VA medical center from January 
1958 to December 1960.  

An August 1997 letter from the New Jersey Health Care System 
of the Department of Veteran's Affairs indicates that 
pursuant to a request for medical records of the veteran, 
they were unable to locate records dating back from January 
1958 to December 1960.

VA outpatient records from October 1996 to December 1996 show 
that the veteran complained of low back pain.  The diagnostic 
impressions included degenerative disc disease.  The low back 
pain was considered to be secondary to the degenerative disc 
disease.  

At the October 1998 Travel Board hearing, the veteran 
reiterated his previous testimony regarding the back injury 
he suffered in service and the medical treatment he received 
post service. 

In November 1998, the Board received a November 1998 letter 
from the veteran, wherein the veteran contended that he was 
examined by a VA physician after discharge from the service.  
The VA physician informed the veteran that records from the 
veteran's private physician were not admissible at the VA.  
The veteran attempted to locate Dr. Denise, his private 
physician post service, but the physician was deceased and he 
could not determine who took over the practice.  He contends 
that he was discriminated against and prejudiced by not 
allowing his private medical records to be reviewed.
 
II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained hereinbelow, the Board 
finds that the veteran has not presented a well grounded 
claim of entitlement to service connection for a low back 
disability.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has a low back 
disability that was incurred during service.  The evidence in 
this case reveals that the first post service evidence of a 
low back disability was many years post service.  This 
evidence is contained in the VA treatment records starting in 
February 1996.

The service medical records show the veteran was treated one 
time for lumbar back strain.  The veteran filed a claim for a 
skin disability and a stomach disability in February 1958, 
immediately after separation from service, and no mention was 
made of a back disability.  The veteran has submitted no 
competent medical evidence to establish a nexus between any 
current low back disability and his service.  The only 
evidence that would support the veteran's claim is found in 
his statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for a low back disability, that claim must 
be denied.



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a low back disability is denied.





		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

